Cline, Judge:
This is an appeal for reappraisement of leather articles imported from Mexico. At the trial, counsel for the plaintiff stated that the merchandise was shipped in March 1943 but was not entered until September 1943; that in the interim there was a continuous rise in prices; that the entry was made by the broker without regard to the increase in values but that the importer had no knowledge that entry was being made at the same values at which he had purchased the articles, because he believed that they had been entered shortly after shipment; and that under the circumstances the reappraisement case was abandoned without prejudice to a petition for remission of additional duties.
The appeal for reappraisement is therefore dismissed without prejudice to a petition for remission. Judgment will be rendered accordingly.